EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Matthew Chung (Registration No. 67,531) on June 07, 2021. 

The claims had been amended as following:
1.	(Currently Amended) A computer-implemented method comprising:
accessing a data structure representing a communication decision tree configured to dynamically define individual trajectories through the communication decision tree using a machine-learning technique to indicate a series of communication specifications, the communication decision tree including a set of branching nodes, each branching node of the set of branching nodes corresponding to an action point configured to identify a direction for a given trajectory;
determining, at a first time, that one or more operations were performed by a user device associated with a particular user;
in response to determining that the one or more operations were performed, extending a trajectory through the communication decision tree to reach a first branching node of the set of branching nodes, the trajectory being associated with the particular user;
in response to [[the ]]detecting that the trajectory has reached the first branching node:
retrieving first learned data generated as a result of training a first machine-learning model using first user data, wherein the first user data include first user attributes for a set of other users, [[and ]]wherein the first learned data include a first set of weights of one or more parameters of the first machine-learning model, wherein the first user attributes include first historical data identifying types of notifications accessed by the user device, and wherein the training of the first machine-learning model includes adjusting at least one weight of the first set of weights based on the first user attributes;
retrieving one or more particular user attributes associated with the particular user; 
applying the first machine-learning model configured with the first learned data to the one or more particular user attributes to identify one or more first communication specifications for the particular user, wherein identifying the one or more first communication specifications includes selection of a particular type of communication channel from amongst a set of types of communication channels; and
causing first content to be transmitted to the user device associated with the particular user in accordance with the one or more first communication specifications, wherein causing the first content to be transmitted includes causing the first content to be transmitted across a communication channel of the particular type of communication channel;
detecting, at a second time that is after the first time, that the user device has performed another operation to access data associated with the first content;
in response to detecting that the user device has performed the other operation, extending the trajectory through the communication decision tree to reach a second branching node of the set of branching nodes; and
in response to [[the ]]detecting that the trajectory has reached the second branching node:
retrieving second learned data generated as a result of training a second machine-learning model using second user data, wherein the second user data include second user attributes for the set of other users, wherein the second user attributes include at least some user attributes not included in the first user [[data]]attributes, wherein the second learned data include a second set of weights of one or more parameters of the second machine-learning model, [[and ]]wherein the second set of weights are different from the first set of weights, wherein the second user attributes include second historical data identifying one or more interactions between the user device and one or more websites, and wherein the training of the second machine-learning model includes adjusting at least one weight of the second set of weights based on the second user attributes;
applying the second machine-learning model configured with the second learned data to the one or more particular user attributes to identify one or more second communication specifications; and
causing second content to be transmitted to the user device in accordance with the one or more second communication specifications.
2.	(Previously presented) The method of claim 1, wherein the first machine-learning model corresponds to a regression model, and wherein the second machine-learning model corresponds to a same or different regression model.

3.	(Previously presented) The method of claim 1, wherein the first learned data is generated based on:
generating an output indicative of a probability that the trajectory will reach a particular action node represented in the communication decision tree when a particular communication technique is implemented; and
determining, based on the output and one or more trajectory-routing constraints, whether to implement the particular communication technique with respect to the trajectory, the one or more first communication specifications being identified based on the determination.

4.	(Canceled)

5.	(Original) The method of claim 1, wherein identifying the one or more first communication specifications includes identifying a time within a time range, and wherein causing the first content to be transmitted in accordance with the one or more first communication specifications includes causing the first content to be transmitted at the identified time.

6.	(Previously presented) The method of claim 1, wherein the one or more operations include:
transmitting a communication that includes an address or number associated with the particular user; or
opening an email previously transmitted to the address associated with the particular user.

7.	(Previously presented) The method of claim 1, wherein the other operation includes the user device requesting a webpage associated with a particular domain.

8.	(Original) The method of claim 1, wherein each of first user data and the second user data includes anonymized or partially anonymized data.

9.	(Original) The method of claim 1, further comprising, in response to detecting that the trajectory has reached the second branching node:
identifying at least one new user attribute associated with the particular user, wherein the one or more second communication specifications are identified further based on the at least one new user attribute.

10.	(Previously presented) The method of claim 1, wherein a target group of communication recipients includes the particular user, and wherein the first or second machine-learning model is configured to perform training based on extents to which trajectories corresponding to at least part of the target group of communication recipients satisfied one or more predefined trajectory objectives.

11.	(Original) The method of claim 1, wherein detecting that the trajectory has reached the second branching node includes:
detecting that a threshold amount of time has passed since a last communication to the particular user;
detecting that the particular user interacted with a last communication to the particular user; and/or
detecting that the particular user interacted with target content irrespective of whether such interaction with the target content was a result of a last communication to the particular user.

12.	(Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including:
accessing a data structure representing a communication decision tree configured to dynamically define individual trajectories through the communication decision tree using a machine-learning technique to indicate a series of communication specifications, the communication decision tree including a set of branching nodes, each branching node of the set of branching nodes corresponding to an action point configured to identify a direction for a given trajectory;
determining, at a first time, that one or more operations were performed by a user device associated with a particular user;
in response to determining that the one or more operations were performed, extending a trajectory through the communication decision tree to reach a first branching node of the set of branching nodes, the trajectory being associated with the particular user;
in response to [[the ]]detecting that the trajectory has reached the first branching node:
retrieving first learned data generated as a result of training a first machine-learning model using first user data, wherein the first user data include first user attributes for a set of other users, [[and ]]wherein the first learned data include a first set of weights of one or more parameters of the first machine-learning model, wherein the first user attributes include first historical data identifying types of notifications accessed by the user device, and wherein the training of the first machine-learning model includes adjusting at least one weight of the first set of weights based on the first user attributes;
retrieving one or more particular user attributes associated with the particular user;
applying the first machine-learning model configured with the first learned data to the one or more particular user attributes to identify one or more first communication specifications for the particular user, wherein identifying the one or more first communication specifications includes selection of a particular type of communication channel from amongst a set of types of communication channels; and
causing first content to be transmitted to the user device associated with the particular user in accordance with the one or more first communication specifications, wherein causing the first content to be transmitted includes causing the first content to be transmitted across a communication channel of the particular type of communication channel;
detecting, at a second time that is after the first time, that the user device has performed another operation to access data associated with the first content;
in response to detecting that the user device has performed the other operation, extending the trajectory through the communication decision tree to reach a second branching node of the set of branching nodes; and
in response to [[the ]]detecting that the trajectory has reached the second branching node:
retrieving second learned data generated as a result of training a second machine-learning model using second user data, wherein the second user data include second user attributes for the set of other users, wherein the second user attributes include at least some user attributes not included in the first user [[data]]attributes, wherein the second learned data include a second set of weights of one or more parameters of the second machine-learning model, [[and ]]wherein the second set of weights are different from the first set of weights, wherein the second user attributes include second historical data identifying one or more interactions between the user device and one or more websites, and wherein the training of the second machine-learning model includes adjusting at least one weight of the second set of weights based on the second user attributes;
applying the second machine-learning model configured with the second learned data to the one or more particular user attributes to identify one or more second communication specifications; and
causing second content to be transmitted to the user device in accordance with the one or more second communication specifications.

13.	(Previously presented) The computer-program product of claim 12, wherein the first machine-learning model corresponds to a regression model, and wherein the second machine-learning model corresponds to a same or different regression model.

14.	(Previously presented) The computer-program product of claim 12, wherein the first learned data is generated based on:
generating an output indicative of a probability that the trajectory will reach a particular action node represented in the communication decision tree when a particular communication technique is implemented; and
determining, based on the output and one or more trajectory-routing constraints, whether to implement the particular communication technique with respect to the trajectory, the one or more first communication specifications being identified based on the determination.

15.	(Canceled)

16.	(Original) The computer-program product of claim 12, wherein identifying the one or more first communication specifications includes identifying a time within a time range, and wherein causing the first content to be transmitted in accordance with the one or more first communication specifications includes causing the first content to be transmitted at the identified time.

17.	(Previously presented) The computer-program product of claim 12, wherein the one or more operations include:
transmitting a communication that includes an address or number associated with the particular user; or
opening an email previously transmitted to the address associated with the particular user.

18.	(Previously presented) The computer-program product of claim 12, wherein the other operation includes the user device requesting a webpage associated with a particular domain.

19.	(Currently Amended) A system comprising:
one or more data processors; and
a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform actions including:
accessing a data structure representing a communication decision tree configured to dynamically define individual trajectories through the communication decision tree using a machine-learning technique to indicate a series of communication specifications, the communication decision tree including a set of branching nodes, each branching node of the set of branching nodes corresponding to an action point configured to identify a direction for a given trajectory;
determining, at a first time, that one or more operations were performed by a user device associated with a particular user;
in response to determining that the one or more operations were performed, extending a trajectory through the communication decision tree to reach a first branching node of the set of branching nodes, the trajectory being associated with the particular user;
in response to [[the ]]detecting that the trajectory has reached the first branching node:
retrieving first learned data generated as a result of training a first machine-learning model using first user data, wherein the first user data include first user attributes for a set of other users, [[and ]]wherein the first learned data include a first set of weights of one or more parameters of the first machine-learning model, wherein the first user attributes include first historical data identifying types of notifications accessed by the user device, and wherein the training of the first machine-learning model includes adjusting at least one weight of the first set of weights based on the first user attributes;
retrieving one or more particular user attributes associated with the particular user; 
applying the first machine-learning model configured with the first learned data to the one or more particular user attributes to identify one or more first communication specifications for the particular user, wherein identifying the one or more first communication specifications includes selection of a particular type of communication channel from amongst a set of types of communication channels; and
causing first content to be transmitted to the user device associated with the particular user in accordance with the one or more first communication specifications, wherein causing the first content to be transmitted includes causing the first content to be transmitted across a communication channel of the particular type of communication channel;
detecting, at a second time that is after the first time, that the user device has performed another operation to access data associated with the first content;
in response to detecting that the user device has performed the other operation, extending the trajectory through the communication decision tree to reach a second branching node of the set of branching nodes; and
in response to [[the ]]detecting that the trajectory has reached the second branching node:
retrieving second learned data generated as a result of training a second machine-learning model using second user data, wherein the second user data include second user attributes for the set of other users, wherein the second user attributes include at least some user attributes not included in the first user [[data]]attributes, wherein the second learned data include a second set of weights of one or more parameters of the second machine-learning model, [[and ]]wherein the second set of weights are different from the first set of weights, wherein the second user attributes include second historical data identifying one or more interactions between the user device and one or more websites, and wherein the training of the second machine-learning model includes adjusting at least one weight of the second set of weights based on the second user attributes;
applying the second machine-learning model configured with the second learned data to the one or more particular user attributes to identify one or more second communication specifications; and
causing second content to be transmitted to the user device in accordance with the one or more second communication specifications. 

20.	(Previously presented) The system of claim 19, wherein the first machine-learning model corresponds to a regression model, and wherein the second machine-learning model corresponds to a same or different regression model.

21.	(Previously presented) The system of claim 19, wherein the first learned data is generated based on:
generating an output indicative of a probability that the trajectory will reach a particular action node represented in the communication decision tree when a particular communication technique is implemented; and
determining, based on the output and one or more trajectory-routing constraints, whether to implement the particular communication technique with respect to the trajectory, the one or more first communication specifications being identified based on the determination.

22.	(Previously presented) The system of claim 19, wherein identifying the one or more first communication specifications includes identifying a time within a time range, and wherein causing the first content to be transmitted in accordance with the one or more first communication specifications includes causing the first content to be transmitted at the identified time.

The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12 and 19 when taken in the context of the claims as a whole, especially the concept of in response to detecting that the trajectory has reached the first branching node: retrieving first learned data generated as a result of training a first machine-learning model using first user data, wherein the first user data include first user attributes for a set of other users, wherein the first learned data include a first set of weights of one or more parameters of the first machine-learning model, wherein the first user attributes include first historical data identifying types of notifications accessed by the user device, and wherein the training of the first machine-learning model includes adjusting at least one weight of the first set of weights based on the first user attributes; retrieving one or more particular user attributes associated with the particular user; applying the first machine-learning model configured with the first learned data to the one or more particular user attributes to identify one or more first communication specifications for the particular user, wherein identifying the one or more first communication specifications includes selection of a particular type of communication channel from amongst a set of types of communication channels; and causing first content to be transmitted to the user device associated with the particular user in accordance with the one or more first communication specifications, wherein causing the first content to be transmitted includes causing the first content to be transmitted across a communication channel of the particular type of communication channel; detecting, at a second time that is after the first time, that the user device has performed another operation to access data associated with the first content; in response to detecting that the user device has performed the other operation, extending the trajectory through the communication decision tree to reach a second branching node of the set of branching nodes; and in response to detecting that the trajectory has reached the second branching node: retrieving second learned data generated as a result of training a second machine-learning model using second user data, wherein the second user data include second user attributes for the set of other users, wherein the second user attributes include at least some user attributes not included in the first user attributes, wherein the second learned data include a second set of weights of one or more parameters of the second machine-learning model, wherein the second set of weights are different from the first set of weights, wherein the second user attributes include second historical data identifying one or more interactions between the user device and one or more websites, and wherein the training of the second machine-learning model includes adjusting at least one weight of the second set of weights based on the second user attributes; applying the second machine-learning model configured with the second learned data to the one or more particular user attributes to identify one or more second communication specifications; and causing second content to be transmitted to the user device in accordance with the one or more second communication specifications.

At best the prior arts of record, specifically, Hameed et al. (US 20160063560 A1) teaches a computer-implemented method comprising: accessing a data structure representing a communication decision tree configured to dynamically define individual trajectories through the communication decision tree using a machine-learning technique to indicate a series of communication specifications, the communication decision tree including a set of branching nodes, each branching node of the set of branching nodes corresponding to an action point configured to identify a direction for a given trajectory; detecting, at a first time, that a trajectory through the communication decision tree has reached a first branching node of the set of branching nodes, the trajectory being associated with a particular user; in response to the detecting that the trajectory has reached the first branching node: retrieving first learned data generated as a result of training a first machine-learning model using first user data, wherein the first user data include user attributes for a set of other users, and wherein the first learned data include a first set of values of one or more parameters of the first machine-learning model (see Abstract, paragraph [0041],  paragraph [0094]). Yan et al. (US 20180060749 A1) teaches in response to the detecting that the trajectory has reached the second branching node, provide second user data (paragraph [0049]). Phillipps et al. (US 20140358828 A1) teaches a decision tree with recommended actions for a user interface based on machine learning results (FIG. 10, paragraph [0197]).
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 19 as a whole.

Thus, claims 1, 12 and 19 are allowed over the prior arts of record. Dependent claims 2-3, 5-11, 13-18 and 20-22 are also allowable due to its dependency of independent claims 1, 12 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./
/BEAU D SPRATT/Primary Examiner, Art Unit 2143